Citation Nr: 1001833	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an increased rating in excess of 10 
percent for right chondromalacia and patella tendonitis, 
claimed as a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1995 to April 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran initially filed for service connection for his 
right shoulder disorder in February 1999.  A March 2000 
rating decision denied his claim on the basis it was not well 
grounded.  However, this rating decision was prior to the 
Veterans Claims Assistance Act of 2000 and accordingly, his 
claim was properly filed and reconsidered on a de novo basis. 

The issue of entitlement to an increased rating in excess of 
10 percent for right chondromalacia and patella tendonitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
 

FINDING OF FACT

The Veteran's current right shoulder disorder is more likely 
than not related to the in-service findings of right shoulder 
impairment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a grant of service connection for a right 
shoulder disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's service connection claim for a right shoulder 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from the 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Merits of the Claim

The Veteran seeks service connection for a right shoulder 
disability.  The Veteran contends that his right shoulder 
disability is related to injuries during service.  After a 
review of the record, with resolution of doubt in favor of 
the Veteran, the Board finds in favor of the Veteran's claim 
and his claim will be granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran submitted medical records from September 2005.  
These records document treatment the Veteran is receiving for 
an injury to his right shoulder.  The records reflect that 
the Veteran has limited range of motion, pain, crepidus, and 
weakness.  An MRI from July 2005 shows a possible rotator 
cuff tear.  Taken together, with resolution of doubt in favor 
of the Veteran, the evidence demonstrates that the Veteran 
has a shoulder disorder.  

There were complaints of pain and impairment on a VA 
examination in 1999, although disorder was diagnosed.  Those 
complaints continued at the time of a 2005 VA examination, 
and right shoulder pain was diagnosed.  It is noted that 
absent evidence to the contrary, appellant is qualified to 
identify that he has had continuing pain since service.

Moreover, the Veteran's service treatment records include an 
examination by the medical evaluation board in October 1998.  
The record shows that the Veteran complained of right 
shoulder pain during service.  He presented on sick call in 
October 1995 and December 1995.  The Veteran was diagnosed 
with right bicep tendonitis.  At the time of that exam, the 
Veteran still experienced pain.  

The September 2005 medical records are competent medical 
evidence, and there is no medical evidence of record 
indicating that the Veteran's current right shoulder 
disability is not related to service.  Therefore at the very 
least, the evidence is in equipoise and any doubt is resolved 
in the Veteran's favor.  Accordingly, service connection for 
a right shoulder disability is warranted.

ORDER

Entitlement to service connection for a right shoulder 
disability is granted.  


REMAND

The Board presently remands the Veteran's claim for an 
increased rating in excess of 10 percent for a right knee 
disorder to enable the RO to ascertain the severity of the 
service-connected disorder, and to clarify the RO's findings 
in accordance with the applicable provisions of VA's Schedule 
for Rating Disabilities (Schedule).  Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding in part that in schedular rating 
claims, VA may only consider the factors as enumerated in the 
Schedule). 

The Veteran, through his representative, contends that the 
Veteran's case is not ripe for appellate review, as the VA 
examination took place almost five years ago.  The Veteran is 
contending that his symptoms have increased in severity since 
the time of his last VA exam and therefore, he requires a new 
exam to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger 
a remand for another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has 
claimed that his conditioned has worsened since the time of 
his last VA exam.  The Veteran is competent to report a 
worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.).  In light of the 
passage of time since the last examination, and because the 
Veteran is competent to report such a worsening of the 
service-connected disorder, a new examination is in order.  

Additionally, the June 2005 examination report does not 
indicate if his medical records or claims file was available 
for review.  38 C.F.R. § 4.2; Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-40 
(1995)(regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  

Accordingly, upon remand, the AMC/RO shall ensure that the 
Veteran's entire claims file is available for review.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he identify 
all health care providers who have 
treated him for his service-connected 
right chondromalacia and patella 
tendonitis since June 2005, the date of 
the last VA exam.  After securing any 
appropriate consent from the Veteran, 
VA must attempt to obtain copies of all 
treatment records identified by the 
Veteran that have not been previously 
secured.  If no continuing treatment is 
reported, then there are no records to 
obtain.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran and 
his representative of this and request 
them to provide copies of the 
outstanding medical records and 
otherwise provide documentation of the 
attempts made to obtain records.  

2. Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination, 
by an appropriate physician, at an 
appropriate VA medical facility.  
The following considerations will govern 
the examination:

a. The entire claims file must be 
made available to the examiner, 
who must acknowledge receipt and 
review of these materials in any 
report generated as a result of 
this remand. 

b. After the conduct of any 
appropriate tests or studies the 
examiner must report as to the 
following:

(1). The severity of the 
Veteran's service-connected 
right chondromalacia and 
patella tendonitis with 
specific findings of 
impairment, including range 
of motion studies of the 
right knee, expressed in 
degrees.  

(2). Whether, during the 
examination, there is noted 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated 
with the left knee.  If pain 
on motion is observed, the 
examiner should indicate the 
point at which pain begins.  

(3). Whether, and to what 
extent, the Veteran 
experiences functional loss 
of the right knee due to pain 
and/or any of the other 
symptoms noted above during 
flare-ups and/or repeated 
use; to the extent possible 
the examiner should express 
any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

(4). Whether the Veteran 
subjectively reports or 
testing indicates recurrent 
subluxation or lateral 
instability of the right knee 
and whether clinical testing 
indicates support for such a 
report.  The examiner should 
also indicate whether there 
is ankylosis, dislocation, or 
removal of cartilage, or 
impairment in the right knee.

The physician should set forth all 
examination findings, together 
with a complete rationale for all 
opinions expressed.

3. If the Veteran fails to report to the 
scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the Veteran by the pertinent VA 
medical facility. 

4. The AMC/RO must ensure that, to the 
extent possible, all requested action 
has been accomplished in compliance with 
this REMAND.  The AMC/RO must ensure 
that the examination report contains the 
findings needed to evaluate the left 
knee disability in accordance with the 
Schedule.  38 C.F.R., Part 4 (2008).  If 
any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  The 
AMC/RO must document its specific 
consideration of 38 C.F.R. §§ 4.40 and 
4.45 factors and Deluca v. Brown, 8 Vet. 
App. 202 (1995) as well as all 
applicable Diagnostic Codes.

6. If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative an 
appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


